Citation Nr: 1524871	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel







INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lung cancer and current residuals are related to his military service, to include exposure to Agent Orange during his active service in Okinawa.

The Board notes that the Veteran did not serve in Vietnam or Korea, nor has he asserted that he had any travel to those areas.  Exposure to herbicides is therefore not presumed based on the circumstances of his service.  38 C.F.R. § 3.307(a)(6); VA Adjudication Procedures Manual M21-1MR, IV.ii.2.C.10.  However, the Veteran may still establish service connection with evidence of actual exposure to herbicides during service.  

When a Veteran alleges exposure to herbicides in an area outside of Vietnam or Korea, the VA Adjudication Procedures Manual M21-1MR, mandates specific development, none of which has taken place here.  Accordingly, remand is required for VA to properly develop and investigate the Veteran's allegations.  VA Adjudication Procedures Manual M21-1MR, IV.ii.2.C.10.o. (December 16, 2011).  Specifically, if the Veteran alleges exposure to herbicides in a location other than Thailand, he should be asked for the approximate dates, location, and nature of the alleged exposure.  If this information is received, VA should furnish the Veteran's detailed description to the Compensation Service via email to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, a request for verification of exposure to herbicides should be sent to that entity.

Here, the Veteran was asked to provide details about his reported exposure to Agent Orange on Okinawa.  See November 2007 notice letter from the RO.  The Veteran has alleged that while he was stationed in Okinawa, his duties included cleaning and repairing all types of equipment that was sent to Okinawa from Vietnam on a daily basis, and he believes that the equipment he serviced was covered with residuals of Agent Orange as well as other herbicides and chemical residue, which he was required to clean off before repairing the equipment.  The Veteran contends that he performed these duties from the mid 1970's to October 1971.  See January 2009 statement from the Veteran and March 2009 VA Form 9.  

Consequently, remand is required for VA to properly develop and investigate the Veteran's allegations.  VA Adjudication Procedures Manual M21-1MR, IV.ii.2.C.10.o.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper notice with respect to the claims based on herbicide exposure.  In particular, this notice must include the procedural steps to verify such exposure as outlined in the M21-1MR.

2.  Pursuant to the VBA Adjudication Manual, M21-MR IV.ii.2.C.10.o., the Veteran should be asked again to provide the approximate dates, location, and nature of his alleged exposure to Agent Orange while stationed in Okinawa, Japan, in an attempt to verify herbicide exposure on a factual basis in locations other than the Republic of Vietnam. 

3.  Thereafter, send a request via email to VAVBAWAS/CO/211/AGENTORANGE to evaluate the Veteran's alleged exposure to herbicides in service.  This request should contain a detailed description of the precise allegations regarding the circumstances of the Veteran's claimed herbicide exposure based on the assertions of the Veteran.

4.  Request that the Joint Services Records Research Center (JSRRC) provide any available information which might verify whether or not the Veteran was exposed to herbicides during service, to specifically include while serving in Okinawa, as appropriate.

5.  After taking any further development deemed appropriate, readjudicate the claims.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

